DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim s 1-15 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-4,6-8,10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steif (US5587564) in view of Yamaguchi (US20060289229).
With respect to claim 1 Steif discloses a sound absorbing body comprising:
A first sheet (see figure 4) that forms a cup shaped main body (13) including an opening portion and a bottom portion (at 1);
And a second sheet that is a porous sheet (8) covering the opening portion.
Steif does not discloses at least one hole that is larger than the pores of the second sheet between the opening portion and the bottom portion, and communicates an inside of the main body to an outside of the main body.

It would have been obvious to combine the teachings of Yamaguchi to use such a bore with the cup shaped member of Steif to increase the sound reduction through additional resonant properties (see paragraph 32 of Yamaguchi wherein such properties are discussed).
With respect to claim 2 Steif as modified discloses the invention as claimed except expressly a hinge that couples the opening portions of the main bodies that are adjacent to each other. Steif discloses bridging portion of molded plastic which are the same structurally as that disclose din the instant invention. As such, as best understood the hinge portions are taught or at least suggested by the structure of Stief.
With respect to claim 3 Steif further discloses wherein the main body includes a tubular membrane structure capable of vibrating (see column 3 described as a molded polymer as it is not taught to be in some way non vibratory the resonator body would vibrate due to the structure of a molded plate member).
With respect to claim 4 Steif (figure 4) further discloses wherein the main body has a two tiered frustum, tubular shape and includes a large tubular portion with the opening portion, a small tubular portion with the bottom portion and a flange that extends radially outward of the small tubular portion and connects the large tubular portion to the small tubular portion, and the hole extends through the flange as views form a direction facing the bottom portion.
With respect to claim 6 Steif (embodiment of figure 4) further disclsoes wherein the main body includes a tubular portion that connects the opening portion to the bottom portion; and the tubular portion includes a rib (at 14) that extends in a direction from the opening portion toward the bottom portion (as the rib is a three dimensional projection this is the case).

With respect to claim 8 Steif as modified discloses a sound absorbing structure comprising:
A first sheet that forms a plurality of cup-shaped main bodies (13) each including an opening and a bottom portion (at 1);
A second sheet (8 of Steif) that is a porous sheet covering the opening portions;
A wall portion that faces the bottom portions and shared among the bottom portions (see element 1 of Yamaguchi),
Wherein the main bodies each include, between the opening portion and the bottom portion, at least one hole (5 in Yamaguchi) that is larger than pores of the second sheet and extends through the first sheet and communicates an inside of the main body to an outside of the main body.
With respect to claim 10 Steif as modified discloses the invention as claimed except expressly a hinge that couples the opening portions of the main bodies that are adjacent to each other. Steif discloses bridging portion of molded plastic which are the same structurally as that disclose din the instant invention. As such, as best understood the hinge portions are taught or at least suggested by the structure of Stief.
With respect to claim 12 Steif further discloses wherein the main body includes a tubular membrane structure capable of vibrating (see column 3 described as a molded polymer as it is not taught to be in some way non vibratory the resonator body would vibrate due to the structure of a molded plate member).
With respect to claim 13 Steif (figure 4) further discloses wherein each of the main bodies has a two tired inverted frustum tubular shape and includes a larger tubular portion with the opening portion, 
Each of the holes extend through the flange as viewed form a direction facing the bottom portion (as the holes of Yamaguchi elements 5 are disclosed at being at various locations in the main body it would have been obvious to select the flange portion as the location for the holes as this would allow each of the frustums to serve as separate resonance spaces).
With respect to claim 15 Steif (embodiment of figure 4) further disclsoes wherein the main body includes a tubular portion that connects the opening portion to the bottom portion; and the tubular portion includes a rib (at 14 which is a rib shape) that extends in a direction from the opening portion toward the bottom portion (as the rib is a three dimensional projection this is the case).
2. Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Steif (US5587564) in view of Yamaguchi (US20060289229) as applied to claims 1 and 8 above and in further view of Delmas (US20120164367).
With respect to claims 5 and 14  Steif discloses the invention as claimed except for expressly the porous sheet is made from any of non-woven fabric, a woven fabric, Japanese paper and foam.
Delmas discloses a resonant structure having cavities which are closed off by porous members in the form on a nonwoven fabric (abstract).
It would have been obvious to provide the porous sheet in the form of a nonwoven fabric as such material a re readily available an inexpensive.
3. Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steif (US5587564) in view of Yamaguchi (US20060289229) as applied to claims 1 and 8 above and in further view of Nampy (US20170225764).

Nampy discloses (see paragraph 56) the use of a hinge member between resonant cavities to provide a location for the bending while retaining the stiffness of the overall panel.
It would have been obvious to one of ordinary skill in the art to provide the hinge structure as taught by Nampy with the device of Steif as modified to provide a controlled location of bending so as to prevent bending and buckling in the other areas of the panel.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837